The opinion of the court was delivered by
Hall, J. It is admitted by the counsel on both sides, that the authority of the arbitrators might be revoked at any time, before it was executed, but not afterwards; and the only question is, whether, under the submission in this case, a parol award can be valid.
It is said by Judge Swift, in his Digest, 469, that, when a submission is in writing, the award must be in writing; but he cites no authorities. It is stated in Kyd on Awards, 74, to have been decided in a case reported in Dyer, 228, that a condition in an arbitration bond, “that the award should be delivered by a certain day,” was satisfied by a parol award pronounced to the parties. In Oates v. Bromil, reported in 6 Mad. 160, and also 1 Salk. 75, when the submission was by bond, the question raised by the pleadings was, whether a proviso in the bond, that the award was ready to be delivered by a certain day, could be answered by a parol award, ready to be published. And it was held that a parol award under such submission would be good, that a declaration of it to the parties would be a delivery of it, within the meaning of the proviso, and that, as soon as the arbitrators had agreed upon the award, it was ready to be delivered. This case seems to be full to the point, that, though the submission be by deed, the award may be by parol, unless the deed provide to the contrary. This, with other old cases, is cited by Stephens, in his Nisi Prius, 129, to show that a parol *201award may be good, though the submission be in writing. The same doctrine is laid down in Kyd on Awards, 179, and in Watson on Arbitration and Awards, 128; and no authorities are found to the contrary. We therefore feel bound to hold, that the parol award in this case was sufficient; and that, the authority of the arbitrators having been executed by its publication, the plaintiff’s revocation was too late.
The judgment of the county court is affirmed.